Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
       Applicant's arguments “Remarks - 04/04/2022  - Applicant Arguments/Remarks Made in an Amendment” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Status of Claims
Applicant's amendment of claims 1, 6, 12-13, 18 “Claims - 04/04/2022” have been acknowledged. 
This office action considers claims 1-20 pending for prosecution and are examined on their merits.
Drawings 
       The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of "wherein the source and drain contacts are included in the second metal interconnect layer" as recited in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
       Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
       Claim 17 recites “additional dielectric material located between the gate and drain contacts” which renders the claim indefinite in that it fails to point out what is included or excluded by the claim language (See MPEP 2173.05). Applicant’s submitted drawings in Fig. 2 (or Fig. 3) shows the additional layer (Charge trap layer 209) is under channel layer 203 and is not located between the gate and drain contacts. Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 6-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 20180315745 A1 – hereinafter Oikawa) in view of Liu et al. (US 20150364566 A1 – hereinafter Liu).
Regarding Claim 1, Oikawa teaches an apparatus (see the entire document; annotated Fig. 5B; specifically, [0132]-[0146], and as cited below), comprising:

    PNG
    media_image1.png
    256
    575
    media_image1.png
    Greyscale
Oikawa – Annotated Fig. 5B
an interlayer dielectric (ILD) layer (304; annotated Fig. 5B; see also Fig. 4B, [0145] – “insulating film 304”) between first (501; [0132] – “conductive film 501, titanium, molybdenum, tungsten, aluminum”) and second metal interconnect layers ({311, 310} – [0163] – “311 including the antenna, aluminum, titanium, molybdenum, tungsten, gold, silver, copper”; [0162] – “insulating film 310”); 
a thin film transistor (TFT) (TFT 305 – [0145] – “a thin film transistor 305”),
source contact (309a – see [0155]), drain contact (309b – see Fig. 5A), and gate contacts (305c – also see [0146]); 
a semiconductor material, comprising a channel (305a – also see [0146]), between the ILD layer (304) and the second metal interconnect layer ({311, 310}); 
a gate dielectric layer (305b – also see [0146]) between the gate contact (305c) and the channel (305a);
But, Oikawa as applied above does not expressly teach:
an additional layer between the channel and the ILD layer: 
wherein (a)(i) the channel includes majority carriers selected from the group consisting of hole carriers or electron carriers, (a)(ii) the additional layer includes an insulator material that includes charged particles having a polarity equal to a polarity of the majority carriers.  
In a related art, Liu teaches:
an additional layer (12 – “an insulating layer 12”) between under the channel (16): 
wherein (a)(i) the channel (16) includes majority carriers selected from the group consisting of hole carriers or electron carriers ([0023] teaches semiconductor device 10 of Fig. 1 can be “a p-type MOS (PMOS) transistor” or “an n-type MOS (NMOS) transistor”; that is, for p-type majority carriers are holes and for n-type majority carriers are electrons), 
(a)(ii) the additional layer (12) includes an insulator material (“insulating layer 12” – [0023]) that includes charged particles having a polarity equal to a polarity of the majority carriers ([0023] – “an embodiment, semiconductor device 10 is a p-type MOS (PMOS) transistor, and insulating layer 12 is doped with p-type impurity or positive charge” – that is, p-type majority carriers are hole (positive) and 12 has positive charge – equal polarity; “In another embodiment, semiconductor device 10 is an n-type MOS (NMOS) transistor, and insulating layer 12 is doped with n-type impurity or negative charge” – that is, n-type majority carriers are electrons (negative) and 12 has negative charge – equal polarity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the additional layer 12 under the channel as taught by Liu into Oikawa structure.
The ordinary artisan would have been motivated to integrate teachings of Liu into Oikawa structure in the manner set forth above for, at least, this integration provides the additional layer 12 that “alleviate the short channel effects in UTB MOS transistors” – Liu – [0023].
Regarding Claim 2, the combination of Oikawa and Liu teaches the apparatus of claim 1 wherein the channel (Oikawa 305a) is between the gate dielectric (305b) and the additional layer (Liu 12).  
Regarding Claim 3, the combination of Oikawa and Liu teaches the apparatus of claim 2 wherein: the additional layer (Liu 12) is a charge trap layer to substantially fix the charged particles (Liu  [0023] – “insulating layer 12 is doped with p-type impurity or positive charge. Examples of the p-type dopant are boron and gallium. In another embodiment, semiconductor device 10 is an n-type MOS (NMOS) transistor, and insulating layer 12 is doped with n-type impurity or negative charge”. These impurities are not mobile in the insulating layer); and the insulator material includes at least one of an oxide and a nitride (Liu [0022] – “Insulating layer 12 includes a material selected from silicon oxide, silicon nitride (Si.sub.3N.sub.4) and aluminum oxide (Al.sub.2O.sub.3)”).
Regarding Claim 6, the combination of Oikawa and Liu teaches wherein the source and drain contacts are included in the second metal layer (Oikawa shown in the annotated Fig. 5B source contact 309a and drain contact 309b are included in second metal layer ({311, 310}).
Regarding Claim 7, the combination of Oikawa and Liu teaches the apparatus of claim 3 wherein: the channel is between the source and gate contacts (Oikawa in annotated Fig. 5B teaches channel 305a is between source contact 309a and gate contact 305c).
Regarding Claim 8, the combination of Oikawa and Liu teaches wherein: the channel (Oikawa 305a) is between the source contact (Oikawa 309a) and the ILD layer (Oikawa 304); the channel (Oikawa 305a) is between the gate contact (Oikawa 305c) and the ILD layer (Oikawa 304).  
Regarding Claim 9, the combination of Oikawa and Liu teaches the apparatus of claim 3 comprising a source (Oikawa left 305a analogous to Liu 141) and a drain (Oikawa right 305a analogous to Liu 142) both corresponding to the channel (Oikawa 305a), wherein at least one of the source (Liu 141) and the drain (Liu 142) is doped with mobile carriers (Liu ([0023] – “an embodiment, semiconductor device 10 is a p-type MOS (PMOS) transistor, p-type majority carriers are hole (positive); “In another embodiment, semiconductor device 10 is an n-type MOS (NMOS) transistor” – that is, n-type majority carriers are electrons (negative)) but the charge trap layer (16) is substantially not doped with mobile carriers (Since layer 16 is an oxide layer – [0022] – therefore, layer 12 does not have mobile carriers).  
Regarding Claim 10, the combination of Oikawa and Liu teaches the apparatus of claim 9 wherein: the charged particles are fixed and do not comprise mobile carriers (that is Liu’s layer 12 is a doped insulator – see [0223], charge particles will be fixed and does not comprise mobile carriers); the insulator (12) material includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof (see Liu [0022] for composition of 12); the semiconductor material (16) includes a member selected from the group consisting of zinc oxide, indium oxide, gallium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, polygermanium doped with boron, polygermanium doped with aluminum, polygermanium doped with phosphorous, polygermanium doped with arsenic, amorphous III-V materials, poly III-V materials, tin oxide, cupric oxide (CuO), cuprous oxide (Cu2O), indium gallium zinc oxide (IGZO), indium gallium zinc (IGZ), crystalline IGZO, amorphous IGZ, nanocrystalline IGZ, tungsten antimonide, indium antimonide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystalline InGaZnO, GaZnON, ZnON, c-Axis Aligned Crystal (CAAC) (e.g., InGaZnO), or combinations thereof (see Liu [0024] for composition of 16).  
Regarding Claim 11, the combination of Oikawa and Liu teaches the apparatus of claim 3 wherein the charge trap layer directly contacts the semiconductor channel (Liu shows in Fig. 1 charge trap layer 12 directly contacts channel 16).  
Regarding Claim 12, the combination of Oikawa and Liu teaches wherein the charge trap layer (Liu 12) directly contacts the ILD layer (Oikawa 304); the charge trap layer includes no sublayers .
Regarding Claim 16, the combination of Oikawa and Liu teaches wherein: the ILD layer is included in a plane; an axis, parallel to the plane, intersects the source, drain, and gate contacts (Oikawa shows in annotated Fig. 5B a horizontal plane intersects source contact 309a, drain contact 309b and gate contact 305c).
Regarding Claim 17, the combination of Oikawa and Liu teaches wherein the axis intersects dielectric material located between the source and gate contacts (Oikawa shows in annotated Fig. 5B a horizontal plane intersects dielectric material 305b, source contact 309a and gate contact 305c) and additional dielectric material located between the gate and drain contacts (Liu’s 12 is between Oikawa’s gate contact 305c and drain contact 309b. Note: The combination of Oikawa and Liu is similar to applicant’s submitted drawing Fig. 3 where Charge trap player 309, and drain contact 305 shown).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Liu and further view of Zhang et al. (US 20130309808 A1 – hereinafter Zhang).
Regarding Claim 4, the combination of Oikawa and Liu teaches claim 3 from which 4 depends.
But, Oikawa does not expressly disclose wherein: the majority carriers include an ion of a member selected from the group consisting of helium, neon, argon, krypton, xenon, radon, NH3, NOx, or combinations thereof; the insulator material includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof; the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, amorphous III-V materials, poly III- V materials, tin oxide, cupric oxide, cuprous oxide, or combinations thereof.
However, Liu teaches the insulator material (12) includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof; the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, amorphous III-V materials, poly III- V materials, tin oxide, cupric oxide, cuprous oxide, or combinations thereof thereof (Liu [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof; the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, amorphous III-V materials, poly III- V materials, tin oxide, cupric oxide, cuprous oxide, or combinations thereof as taught by Liu into Oikawa.
The ordinary artisan would have been motivated to integrate Liu into Oikawa structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
But, the combination does not expressly disclose the majority carriers include an ion of a member selected from the group consisting of helium, neon, argon, krypton, xenon, radon, NH3, NOx, or combinations thereof.
In a related art, Zhang teaches source and drain regions are formed in a process where “a gas of argon, hydrogen, ammonia or the like is projected to the surfaces of the source and drain regions” (Zhang Fig. 5 and [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the source and drain region with implanting ions of argon, hydrogen, ammonia or the like (doped ions in source and drain regions can become majority carriers flow in the channel) as taught by Zhang into the combination of Oikawa, Liu structure.
The ordinary artisan would have been motivated to integrate teachings of Zhang into the combination of Oikawa, Liu structure in the manner set forth above for, at least, this integration “which may reduce the parasitic resistances of the source and drain regions themselves” – Zhang – [0040].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Liu and further view of Choi et al. (US 20110297944 A1 – hereinafter Choi).
Regarding Claim 5, the combination of Oikawa and Liu teaches claim 3 from which 5 depends.
But, Oikawa does not expressly disclose wherein the majority carriers include an ion of a member selected from the group consisting of fluorine, chlorine, bromine, iodine, astatine, nitrogen, BC13, SF6, or combinations thereof.
  However, it is well known in the art to form source and drain regions by doping the source and drain regions with nitrogen as is also taught by Choi (Choi Fig. 1, [0024] – “Doping the source and drain regions with a Group-V element, such as nitrogen (N)”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the majority carriers include an ion of a member selected from the group consisting of fluorine, chlorine, bromine, iodine, astatine, nitrogen, BC13, SF6, or combinations thereof as taught by Choi into the combination of Oikawa and Liu.
The ordinary artisan would have been motivated to integrate the teachings of Choi into the combination of Oikawa, Liu structure in the manner set forth above for, at least, this integration will provide a well know method to form source and drain regions of an n-type semiconductor – Choi – [0024].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Liu and further view of Maki, of record (US 20150076612 A1 – hereinafter Maki).
Regarding Claim 13, the combination of Oikawa and Liu teaches claim1 from which claim 13 depends. While combination of Oikawa and Liu teaches a substrate, ILD, first and second metal interconnect, the combination does not expressly disclose wherein (a) the ILD layer and first and second metal interconnect layers are each included in a backend portion of the apparatus, and (b) a frontend portion of the apparatus is located between a portion of the substrate and the backend portion.
However, it is well known in the art to place the ILD and first and second metal interconnect layers are each included in a backend portion of the apparatus, and (b) a frontend portion of the apparatus is located between a portion of the substrate and the backend portion as is also taught by Maki (Maki shows in Fig. 3, II3=ILD, first metal layer COL and second metal layer left MCT are above MEMORY REGION and Maki shows in Fig. 3, TFT region is between SUB and above backend portion).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the placing of (a) the ILD layer and first and second metal interconnect layers are each included in a backend portion of the apparatus, and (b) a frontend portion of the apparatus is located between a portion of the substrate and the backend portion as taught by Maki into the combination of Oikawa and Liu.
The ordinary artisan would have been motivated to integrate teachings of Maki into the combination of Oikawa and Liu in the manner set forth above for, at least, this integration provides the placement of the ILD, first and second metal interconnect in the backend portion of the processing steps to save valuable real estate (that is, die area).

Claims 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Liu and further view of Bhattacharyya, of record (US 20060125010 A1 – hereinafter Bhattacharyya).
 Regarding Claim 14, the combination of Oikawa and Liu teaches claim 3 from which 14 depends.
But, Oikawa does not expressly disclose at least one of a processor and an application specific integrated circuit (ASIC); a memory cell that includes the TFT; and a single package including the memory cell and the at least one of the processor and the ASIC.
However, Bhattacharyya teaches at least one of a processor (Bhattacharyya CPU in Fig. 23 – [0147])  and an application specific integrated circuit (ASIC) (ALU 1402 is an ASIC); a memory cell (memory 1406) that includes the TFT (see [0005]-[0007] for TFT); and a single package (Fig. 23 all the components are in a single package – “an electronic system can be fabricated in single-package processing units” – [0148]) including the memory cell (memory 1406) and the at least one of the processor (CPU) and the ASIC (ALU 1402).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate at least one of a processor and an application specific integrated circuit (ASIC); a memory cell that includes the TFT; and a single package including the memory cell and the at least one of the processor and the ASIC as taught by Bhattacharyya into the combination of Oikawa and Liu.
The ordinary artisan would have been motivated to integrate the teachings of Bhattacharyya into the combination of Oikawa, Liu structure in the manner set forth above for, at least, this integration will provide a method to integrate different circuit elements into a package for simplicity of design, thereby saving cost. Furthermore, this integration will “reduce the communication time between the processor and the memory device”, thereby improving the performance of the system – Bhattacharyya – [0148].
Regarding Claim 15, the combination of Oikawa, Liu and Bhattacharyya teaches claim 14 from which 15 depends.
But, Oikawa does not expressly disclose the apparatus comprising a die, wherein the memory cell and the at least one of the processor and the ASIC are both included on the die.
However, Bhattacharyya teaches the apparatus comprising a die, wherein the memory cell and the at least one of the processor and the ASIC are both included on the die (Bhattacharyya – Fig 23 shows a single die containing CPU, ALU, memory 1406).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the apparatus comprising a die, wherein the memory cell and the at least one of the processor and the ASIC are both included on the die as taught by Bhattacharyya into the combination of Oikawa and Liu.
The ordinary artisan would have been motivated to integrate the teachings of Bhattacharyya into the combination of Oikawa, Liu structure in the manner set forth above for, at least, this integration will provide a method to integrate different circuit elements into a package for simplicity of design, thereby saving cost. Furthermore, this integration will “reduce the communication time between the processor and the memory device”, thereby improving the performance of the system – Bhattacharyya – [0148].
Regarding Claim 20, the combination of Oikawa, Liu teaches claim 1 from which 20 depends.
But, Oikawa does not expressly disclose a system comprising: a memory; and a processor coupled to the memory, wherein at least one of the processor and the memory include a TFT according to claim 1.
However, a system comprising: a memory (Bhattacharyya MEMORY 1406 in Fig. 23); and a processor (CPU) coupled to the memory (MEMORY 1406), wherein at least one of the processor and the memory include a TFT (see [0005]-[0007] for TFT).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a system comprising: a memory; and a processor coupled to the memory, wherein at least one of the processor and the memory include a TFT according to claim 1 as taught by Bhattacharyya into the combination of Oikawa and Liu.
The ordinary artisan would have been motivated to integrate the teachings of Bhattacharyya into the combination of Oikawa, Liu structure in the manner set forth above for, at least, this integration will provide a method to integrate different circuit elements into a package for simplicity of design, thereby saving cost. Furthermore, this integration will “reduce the communication time between the processor and the memory device”, thereby improving the performance of the system – Bhattacharyya – [0148].

Claims 18-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Liu.
Regarding Claim 18, Oikawa teaches an apparatus (see the entire document; annotated Fig. 5B; specifically, [0132]-[0146], and as cited below), comprising:

    PNG
    media_image2.png
    300
    574
    media_image2.png
    Greyscale

Oikawa – Annotated Fig. 5B
a substrate (300; annotated Fig. 5B; “a substrate 300” – [0127]); 
a thin film transistor (TFT) (TFT 305 – [0145] – “a thin film transistor 305”) comprising: 
source contact (309a – see [0155]), drain (309b – see Fig. 5A), and gate contacts (305c – also see [0146]);
a semiconductor material film, comprising a channel (305a – also see [0146]), between the substrate (300) and the gate contact (305c); 
a gate dielectric layer (305b – also see [0146]) between the gate contact (305c) and the channel (305a).
But, Oikawa as applied above does not expressly teach:
an additional layer between the channel and the substrate; 
wherein (a)(i) the channel includes carriers selected from the group consisting of hole carriers or electron carriers, 
(a)(ii) the additional layer includes an insulator material that includes charged particles having a polarity equal to a polarity of the carriers. 
In a related art, Liu teaches:
an additional layer between (12 – “an insulating layer 12”) the channel (16) and the substrate (11); 
wherein (a)(i) the channel (16) includes carriers selected from the group consisting of hole carriers or electron carriers ([0023] teaches semiconductor device 10 of Fig. 1 can be “a p-type MOS (PMOS) transistor” or “an n-type MOS (NMOS) transistor”; that is, for p-type majority carriers are holes and for n-type majority carriers are electrons), 
(a)(ii) the additional layer (12) includes an insulator material that includes charged particles having a polarity equal to a polarity of the carriers ([0023] – “an embodiment, semiconductor device 10 is a p-type MOS (PMOS) transistor, and insulating layer 12 is doped with p-type impurity or positive charge” – that is, p-type majority carriers are hole (positive) and 12 has positive charge – equal polarity; “In another embodiment, semiconductor device 10 is an n-type MOS (NMOS) transistor, and insulating layer 12 is doped with n-type impurity or negative charge” – that is, n-type majority carriers are electrons (negative) and 12 has negative charge – equal polarity). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the additional layer 12 as taught by Liu into Oikawa structure.
The ordinary artisan would have been motivated to integrate teachings of Liu into Oikawa structure in the manner set forth above for, at least, this integration provides the additional layer 12 that “alleviate the short channel effects in UTB MOS transistors” – Liu – [0023].
Regarding Claim 19, Oikawa teaches the apparatus of claim 18 comprising: a source (Oikawa left 305a) and a drain (Oikawa right 142) both corresponding to the channel (305a), wherein at least one of the source and the drain is doped with mobile carriers (inherently – P-MOS has holes as mobile carrier and N-MOS has electron as mobile carrier); 
wherein the channel (Oikawa 305a), is between the gate dielectric (Oikawa 305b) and the additional layer (Liu 12 in the combination); wherein the additional layer (Liu 12) directly contacts the substrate (11); and wherein the carriers are majority carriers (Liu [0023] – “an embodiment, semiconductor device 10 is a p-type MOS (PMOS) transistor, and insulating layer 12 is doped with p-type impurity or positive charge” – that is, p-type majority carriers are hole (positive) and 12 has positive charge; “In another embodiment, semiconductor device 10 is an n-type MOS (NMOS) transistor, and insulating layer 12 is doped with n-type impurity or negative charge” – that is, n-type majority carriers are electrons (negative) and 12 has negative charge).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898



/FARUN LU/Primary Examiner, Art Unit 2898